Citation Nr: 1042748	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-03 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic, post- surgical S-shaped scar of the medial aspect 
of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic, post-surgical painful lateral left lower extremity 
scars prior to November 19, 2008.

4.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic, post-surgical painful left medial upper leg scar, 
two gluteal area left leg semi-lateral scars, and left foot 
lateral scar (formerly posttraumatic, post-surgical painful 
lateral left lower extremity scars) from November 19, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to January 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO assigned a 30 percent rating for PTSD, a 10 
percent rating for posttraumatic, post-surgical S-shaped scar of 
the medial aspect of the left lower extremity, and a 10 percent 
for posttraumatic, post-surgical painful, lateral left lower 
extremity scars.  An effective date of January 30, 2007 was 
assigned for all three ratings.

In an April 2009 rating decision, the RO assigned a 30 percent 
rating for posttraumatic, post-surgical painful left medial upper 
leg scar, two gluteal area left leg semi-lateral scars, and left 
foot lateral scar (formerly posttraumatic, post-surgical lateral 
painful left lower extremity scars), effective November 19, 2008.

A Travel Board hearing was held in April 2010 with the Veteran in 
Chicago, Illinois, before the undersigned Veterans Law Judge, who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.


The issue of an initial rating in excess of 30 percent for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran's 
posttraumatic, post-surgical S-shaped scar of the medial aspect 
of the left lower extremity has been tender, stable, nonadherent 
to the underlying tissue, and does not cause limited motion.

2.  In April 2010, prior to promulgation of a decision in the 
appeal, the Veteran and his representative indicated at a hearing 
before the Board that they would like to withdraw the appeal as 
to the issue of entitlement to an initial rating in excess of 10 
percent for posttraumatic, post-surgical painful lateral left 
lower extremity scars prior to November 19, 2008, and an initial 
rating in excess of 30 percent for posttraumatic, post-surgical 
painful left medial upper leg scar, two gluteal area left leg 
semi-lateral scars, and left foot lateral scar (formerly 
posttraumatic, post-surgical painful lateral left lower extremity 
scars) from November 19, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
posttraumatic, post-surgical S-shaped scar of the medial aspect 
of the left lower extremity have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2010).

2.  The criteria for withdrawal of a substantive appeal for the 
issue of entitlement to an initial rating in excess of 10 percent 
for posttraumatic, post-surgical painful lateral left lower 
extremity scars prior to November 19, 2008, and an initial rating 
in excess of 30 percent for posttraumatic, post-surgical painful 
left medial upper leg scar, two gluteal area left leg semi-
lateral scars, and left foot lateral scar (formerly 
posttraumatic, post-surgical painful lateral left lower extremity 
scars) from November 19, 2008 have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a 
letter dated in August 2001 was sent to the Veteran in accordance 
with the duty to notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Veteran was notified of the evidence 
that was needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information and 
evidence the Veteran was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to his 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  See Dingess.

In the Veteran's August 2007 notice of disagreement (NOD), he 
took issue with the initial disability ratings assigned and is 
presumed to be seeking the maximum benefits available under the 
law for each appealed issue.  Dingess; see also AB v. Brown.  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), 
the RO properly issued a December 2007 statement of the case 
(SOC) which contained, in part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory requirements 
of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate in 
the adjudication of the claim.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to the 
claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, VA 
authorized examination reports, and hearing transcript have been 
associated with the claims file.  The Board specifically notes 
that the Veteran was afforded VA examinations with respect to his 
disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they are 
collectively predicated on a review of the claims file; contain a 
description of the history of the disabilities at issue; document 
and consider the relevant medical facts and principles; and 
record the relevant findings for rating the Veteran's scars.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer 
(DRO) or Veterans Law Judge (VLJ) who chairs a hearing must 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, the Veteran declined to offer 
testimony with respect to his scars.  As such, the Board finds 
that it can adjudicate the claims based on the current record.

VA has provided the Veteran with opportunity to submit evidence 
and arguments in support of his claim.  The Veteran and his 
representative have not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
The record is complete and the case is ready for review.

B.  Law and Analysis

1.  Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2010).

Where entitlement to compensation has already been established 
and increase in disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  See Fenderson v. West, 12 
Vet. App 119 (1999).  The Court has also held that staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).

The applicable rating criteria for skin disorders, 38 C.F.R. § 
4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 
54,710 (Sept. 23, 2008).  However, as noted in the Federal 
Register, the revised criteria apply to all applications for 
benefits received by VA on or after the effective date of October 
23, 2008.  Id.  Because the Veteran's claim was received prior to 
October 23, 2008, the revised criteria are not for application in 
this appeal.

In this regard, however, the Board notes that service connection 
was initially established in an August 2007 rating decision for, 
in pertinent part, posttraumatic/post-surgical painful scar of 
the medial aspect of the left lower extremity and for 
posttraumatic/post-surgical painful scar of the lateral aspect of 
the left lower extremity; separate 10 percent ratings were 
assigned.  The Veteran appealed those ratings.  During the 
pendency of this appeal, in an April 2009 rating decision, the RO 
determined that the Veteran's posttraumatic/post-surgical painful 
scar of the lateral aspect of the left lower extremity was more 
appropriately defined as posttraumatic/post-surgical painful left 
medial upper leg scars, two gluteal area left leg semi-lateral 
scars and one lateral left foot scar and the rating was increased 
to 30 percent, based on the findings of a November 2008 VA 
examination (service connection as also established for scars of 
the left lateral/medial calf fasciotomies, right medial thigh 
skin graft, left posterior heel, and lateral aspect of the left 
hand).  The RO explained that the examination showed that the 
left leg surgical scar on the upper lateral thigh was not tender 
or painful and was overall asymptomatic; that scar measured 1 
inch x 1/2 inch with a 3 mm depression.  However, even though that 
scar did not warrant a compensable evaluation, the RO noted that 
other scars were painful and tender including those outlined 
above.  Essentially, the RO found that overall, the Veteran had a 
tender or painful scar on the left lateral foot, two tender or 
painful scars on the left medial thigh and two painful and tender 
scars in the gluteal area for a total of five scars.  Based on 
the recent change to the rating schedule, a higher 30 percent 
rating was warranted for five scars.  As noted, the Veteran has 
indicated that he is satisfied with this rating.  

In the April 2009 supplemental statement of the case, the RO 
indicated that the separate 10 percent rating for 
posttraumatic/post-surgical painful S-shaped scar of the medial 
aspect of the left lower extremity was to be continued.  The RO 
noted that the November 2008 VA examination revealed a Y-shaped 
scar that turned into an S-shaped scar; the "S" part of the 
scar was 11.5 x .5 inches (5.75 sq. inches) with 2 millimeter 
elevation and well-healed; that the Y-shaped scar at the inguinal 
area was 1 x 1 in diameter with a 1 millimeter depression, and 
all were lighter in complexion and nonadherent to underlying 
tissue.  The RO indicated that the 10 percent evaluation for this 
scar which had been based on its being tender was now based on 
the new VA examination that showed evidence of scars on the 
medial thigh that were non-linear and at some points depressed, 
therefore with underlying soft tissue damage with an overall area 
exceeding 6 square inches (39 sq cm.).  See 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2010).  Based on the foregoing, the Board 
will consider in this decision only the scar as outlined herein.  

The scar on appeal is currently rated as 10 percent disabling 
under Diagnostic Code 7801.  The Board notes that the Veteran is 
also service-connected for additional scars on the left lower 
extremity, a left knee meniscus tear, a left femur fracture, and 
a left ankle shrapnel wound.  These issues are not on appeal, and 
therefore the Board's inquiry will focus on the symptomatology 
related to the specific scar on appeal.

Scars, other than head, face, or neck, that are deep or that 
caused limited motion warrant a 10 percent rating if the area or 
areas exceed 6 square inches (39 sq. cm).  In order for a 20 
percent rating to be warranted, the area or areas must exceed 12 
square inches (77 square centimeters).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion warrant a 10 percent rating for 
area or areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the scar.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).

Scars may also be rated based on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The Veteran underwent a VA examination in March 2007.  He had an 
S-shaped scar from the groin along the medial side at the leg 
which measured 12 inches.  The scar was tender on palpation.

An additional VA examination in November 2008 revealed, in 
pertinent part,  a Y-shaped scar leading to an S-shaped scar just 
below the inguinal ligament area of the left lower extremity 
medial aspect.  The scar was 11.5 inches by .5 inches, with a 2 
millimeter elevation healed scar.  The lower third of the scar 
had a 3 millimeter depression.  The scar was light in complexion, 
nontender, and nonadherent to the underlying tissue.

Based on the evidence of record, the Board finds that a rating in 
excess of 10 percent for the Veteran's posttraumatic, post- 
surgical S-shaped scar of the medial aspect of the left lower 
extremity is not warranted.  In 2007, the scar was tender but did 
not cover an area exceeding 12 square inches.  In 2008, the scar 
was nontender and again did not cover an area exceeding 12 square 
inches.  It was also nonadherent to the underlying tissue.  There 
was no indication of any instability of the scar or limited 
motion caused by the scar.  To warrant a higher rating, the scar 
must cover a larger area, or result in limited motion.  However, 
the Veteran has not offered any statements or otherwise asserted 
that his scar manifests such symptoms, and the objective evidence 
obtained on examination does not meet those criteria.  While, the 
Board acknowledges the Veteran claim that he is entitled to a 
higher rating for the disability at issue, the Board must 
consider the entire evidence of record when analyzing the 
criteria set forth in the Rating Schedule.  While the Board notes 
that the Veteran is competent to provide evidence regarding 
observable symptomatology such as pain and tenderness, he is not 
competent to offer medical opinions including regarding the 
severity of his symptomatology.  Such evidence must come from a 
medical professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In evaluating the Veteran's claims for higher ratings, the Board 
also has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's scars with the 
established criteria found in the rating schedule for those 
disabilities shows that the rating criteria reasonably describes 
the Veteran's disability level and symptomatology, as discussed 
above.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for the disability at issue.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for that disability.  There is no persuasive evidence in the 
record to indicate that this service-connected scar at issue in 
this case would cause any impairment with employment over and 
above that which is already contemplated in the assigned 
schedular rating.  The Board therefore has determined that 
referral of this case for extraschedular consideration pursuant 
to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the evidence does not demonstrate in this case is that the 
manifestations of the Veteran's service-connected disability has 
resulted in unusual disability or impairment that has rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, consideration 
of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

2.  Withdrawal of Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.

In this case, prior to the promulgation of a decision in the 
appeal, the Veteran and his representative indicated at the 
hearing in July 2010 that they wanted to withdraw the issue of 
entitlement to an initial rating in excess of 10 percent for 
posttraumatic, post-surgical painful lateral left lower extremity 
scars prior to November 19, 2008, and an initial rating in excess 
of 30 percent for posttraumatic, post-surgical painful left 
medial upper leg scar, two gluteal area left leg semi-lateral 
scars, and left foot lateral scar (formerly posttraumatic, post-
surgical painful lateral left lower extremity scars) from 
November 19, 2008.  The hearing testimony of the Veteran and his 
representative was later reduced to writing and incorporated into 
the record in the form of a written transcript.  Therefore, the 
transcript of that hearing has been accepted as a withdrawal of 
that issue on appeal. See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  As such, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for the issue of entitlement to 
an initial rating in excess of 10 percent for posttraumatic, 
post-surgical painful lateral left lower extremity scars prior to 
November 19, 2008, and an initial rating in excess of 30 percent 
for posttraumatic, post-surgical painful left medial upper leg 
scar, two gluteal area left leg semi-lateral scars, and left foot 
lateral scar (formerly posttraumatic, post-surgical painful 
lateral left lower extremity scars) from November 19, 2008, and 
it is dismissed.


ORDER

A rating in excess of 10 percent for a posttraumatic, post- 
surgical S-shaped scar of the medial aspect of the left lower 
extremity is denied.

The appeal regarding the Veteran's claim of entitlement to an 
initial rating in excess of 10 percent for posttraumatic, post-
surgical painful lateral left lower extremity scars prior to 
November 19, 2008, and an initial rating in excess of 30 percent 
for posttraumatic, post-surgical painful left medial upper leg 
scar, two gluteal area left leg semi-lateral scars, and left foot 
lateral scar (formerly posttraumatic, post-surgical painful 
lateral left lower extremity scars) from November 19, 2008, is 
dismissed.




REMAND

The Veteran and his wife testified at a Travel Board hearing in 
April 2010.  He was employed on a part-time basis with the United 
States Post Office.  His duties included sorting and delivering 
mail.  He experienced anxiety when he was in the office, 
primarily due to the noise, presence of others, and feelings of 
claustrophobia.  Once he was on the road delivering mail, he was 
alone and felt much better.  He had some difficulty with anxiety 
when his delivery route took him past a noisy construction site, 
which triggered panic attacks.  He experienced panic attacks 
about 3 or 4 times per week.

The Veteran testified that he believed his condition had worsened 
somewhat since his most recent VA examination in November 2008, 
and the content of his testimony is consistent with that belief.  
As the Veteran has asserted that his service-connected disability 
has worsened since his last examination, he should be afforded a 
new examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the appellant a 
VA examination in order to assess the current 
severity of his PTSD.  The appellant's claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must annotate the 
examination report that the claims file (to 
include the appellant's statements of record, 
any lay statements or testimony of record, VA 
medical records and private medical records) 
was in fact made available for review in 
conjunction with the examination.  The 
examination report should include a 
description of the appellant's symptoms, 
clinical findings and associated social and 
industrial impairment that has been and is 
attributed to his service-connected PTSD.  In 
providing the requested medical opinions, the 
examiner should provide medical findings in 
terms consistent with the current criteria 
for rating mental disorders under 38 C.F.R. § 
4.130, Diagnostic Code 9411, should assign a 
Global Assessment of Functioning score, and 
should explain the meaning of the numerical 
score assigned to the appellant's PTSD.  All 
findings should be reported in detail 
accompanied by a complete rationale.  The 
examiner should ensure that all testing 
deemed necessary is accomplished to assess 
the appellant's employment history, 
educational background, and day-to-day 
functioning.

2.	After the above is completed, the RO/AMC 
should readjudicate the appellant's claim for 
an increased rating for PTSD.  If the 
appellant's claim is not granted in full, the 
appellant and his representative should be 
furnished a Supplemental Statement of the 
Case ("SSOC") on this issue.  The RO should 
allow appropriate time for the appellant or 
his representative to respond to the SSOC and 
then return the matter to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


